                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Alan Bruce Carruthers,                  )                   Civil Action No. 6:18-1977-RMG
                                        )
                                        )
                    Petitioner,         )
                                        )                       ORDER AND OPINION
      v.                                )
                                        )
Warden of Lee Correctional Institution, )
                                        )
                                        )
                    Respondent.         )
~~~~~~~~~~~~~~-)

       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 48) recommending that the Court grant Respondent's motion for summary judgment.

(Dkt. No. 19.) For the reasons set forth below, the Court adopts the R & Ras the order of the Court

to grant respondent's motion for summary judgment and dismiss the petition.

I.     Background

       Petitioner Alan Bruce Carruthers is a prisoner at the Lee Correctional Institution in the

South Carolina Department of Corrections. He filed a pro se petition for a writ of habeas corpus

pursuant to 28 U.S .C. § 2254. (Dkt. No. 1.) Petitioner plead guilty to first degree criminal sexual

conduct ("CSC") with a minor. (Dkt. No. 18-1 at 13.) The court sentenced petitioner to thirty years

of imprisonment with credit for time served and directed that the sentence run concurrent to

petitioner' s federal charges. (Id. at 35-36.) The court also ordered petitioner to undergo abuse and

pedophilia counseling during incarceration. (Id. at 36.) Petitioner appealed his conviction, which

the South Carolina Court of Appeals confirmed on June 8, 2010. (Dkt. Nos. 18-2; 19-4.) Petitioner

filed a PCR application on March 7, 2011 , which counsel amended on August 14, 2013. (Dkt. No.

18-1at38-44, 133-140.) The amended PCR application sets forth multiple claims for ineffective



                                                 -1-
assistance of counsel, which were all denied by court order after an evidentiary hearing. (Dkt. No.

18-1 at 133-140, 141-153.) Appellate counsel filed a notice of appeal on March 22, 2016 followed

by a Johnson v. State, 364 S.E. 2d 201 (1988) petition for writ of certiorari on October 17, 2016. 1

(Dkt. Nos. 18-6; 18-7.) Petitioner filed a prose Johnson petition on December 2, 2016. (Dkt. No.

18-8.) On March 7, 2018, the South Carolina Supreme Court denied certiorari and the Lexington

County Clerk of Court filed the remittitur on March 23, 2018. (Dkt. Nos. 18-9; 18-10.)

       The Petitioner filed a writ of habeas corpus on July 19, 2018 seeking relief on four grounds.

(Dkt. No. 1.) Subsequently, the Magistrate Judge granted petitioner's motion to amend the

petition. (Dkt. Nos. 25, 31.) Petitioner now seeks relief on five grounds: (1) prosecutorial

misconduct and fraud upon the court; (2) counsel's misadvise to petitioner regarding sentencing;

(3) plea counsel' s failure to investigate and challenge evidence introduced at the plea hearing; (4)

challenge to the validity of South Carolina's first degree CSC with a minor statute; and (5)

ineffective assistance of counsel for failing to advise petitioner that the State's photographs were

illegally obtained and should have been suppressed. (Dkt. No. 37.) Respondent filed a motion for

summary judgment and petitioner filed a motion in opposition. (Dkt. Nos. 19, 44.) Petitioner filed

objections to the R & Ron August 7 and August 21 , 2019. (Dkt. Nos. 52, 54.)

II.    Legal Standard

A.     Review of R & R

       The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight and the responsibility to make a final determination remains with the Court. See, e.g. ,

Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may "accept, reject, or modify, in




1
  Petitioner' s appellate counsel, Taylor D. Gilliam, filed a petition for writ of certiorari on
petitioner' s behalf and petitioned to be relieved as counsel pursuant to Johnson.


                                                -2-
whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C. §

636(b)(l)(C). Where there are specific objections to the R & R, the Court "makes a de nova

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made. " Id. In the absence of objections, the Court reviews the R & R to

"only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation." Fed. R. Civ. P. 72 advisory committee' s note; see also Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983) ("In the absence of objection . . . we do not believe that it requires

any explanation."). Petitioner filed objections to the R & R and the Court conducts a de nova

review.

B.        Motion for Summary Judgment

          Summary judgment is appropriate if a party "shows that there is no genuine dispute as to

any material fact" and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). In other words, summary judgment should be granted "only when it is clear that there is no

dispute concerning either the facts of the controversy or the inferences to be drawn from those

facts. " Pulliam Inv. Co. v. Cameo Props., 810 F.2d 1282, 1286 (4th Cir. 1987). "In determining

whether a genuine issue has been raised, the court must construe all inferences and ambiguities in

favor of the nonmoving party." HealthSouth Rehab. Hosp. v. Am. Nat 'l Red Cross, 101 F.3d 1005,

1008 (4th Cir. 1996). The movant has the initial burden of demonstrating that there is no genuine

issue of material fact. Celotex Corp. v. Catrett, 4 77 U.S. 317, 323 (1986). Once the movant has

made this threshold demonstration, to survive summary judgment the respondent must

demonstrate that specific, material facts exist that give rise to a genuine issue. Id. at 324. Under

this standard, " [c ]onclusory or speculative allegations do not suffice, nor does a ' mere scintilla of

evidence "' in support of the non-moving party' s case. Thompson v. Potomac Elec. Power Co., 312




                                                  -3-
F.3d 645, 649 (4th Cir. 2002) (quoting Phillips v. CSX Transp., Inc., 190 F.3d 285, 287 (4th Cir.

1999)).

C.        Federal Habeas Relief Pursuant to 28 U.S.C. § 2254

          A state prisoner who challenges matters "adjudicated on the merits in State court" can

obtain relief in federal court if he shows that the state court's decision "was contrary to, or involved

an unreasonable application of, clearly established Federal law, as determined by the Supreme

Court" or "was based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding." 28 U.S.C. § 2254(d). When reviewing a state court's

application of federal law, "a federal habeas court may not issue the writ simply because that court

concludes in its independent judgment that the relevant state-court decision applied clearly

established federal law erroneously or incorrectly.         Rather, that application must also be

unreasonable." Williams v. Taylor, 529 U.S. 362, 410 (2000). The state court's application is

unreasonable if it is "objectively unreasonable, not merely wrong." White v. Woodall, 572 U.S .

415, 419 (2014). Meaning, the state court' s ruling must be "so lacking in justification that there

was an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement." Harrington v. Richter, 562 U .S. 86, 103 (2011).

          The state court's determination is presumed correct and the petitioner bears the burden of

rebutting this presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(l). The state

court' s decision "must be granted a deference and latitude that are not in operation" when the case

is considered on direct review. Harrington, 562 U.S. at 101. This is because habeas corpus in

federal court exists only to "guard against extreme malfunctions in the state criminal justice

systems." Id. at 102 (citation and internal quotation marks omitted). Accordingly, pursuant to 28

U .S.C. § 2254(d), a federal habeas court must (1) determine what arguments or theories supported

or could have supported the state court' s decision; and then (2) ask whether it is possible that


                                                  -4-
fairminded jurists could disagree that those arguments or theories are inconsistent with the holding

of a prior decision of the United States Supreme Court. Harrington , 562 U.S. at 102. " If this

standard is difficult to meet, that is because it was meant to be." Id.

        Before the petitioner may pursue federal habeas relief to this standard, he must first exhaust

his state court remedies. 28 U.S.C. § 2254(b)(l)(A). Meaning, the petitioner "must present his

claims to the state's highest court." Matthews v. Evatt, 105 F.3d 907, 911 (4th Cir. 1997)

(abrogated on other grounds by United States v. Barnette, 644 F.3d 192 (4th Cir. 2011)). This

requires the petitioner to have "fairly present[ ed] to the state court both the operative facts and the

controlling legal principles associated with each claim." Longworth v. Ozmint, 377 F.3d 437, 448

(4th Cir. 2004) (internal quotation marks omitted). A federal habeas court should not review the

merits of claims that would be found to be procedurally defaulted or barred under independent and

adequate state procedural rules. Lawrence v. Banker, 517 F.3d 700, 714 (4th Cir. 2008). For a

procedurally defaulted claim to be properly considered by the federal habeas court, the petitioner

must "demonstrate cause for the default and actual prejudice as a result of the alleged violation of

federal law or demonstrate that failure to consider the claims will result in a fundamental

miscarriage of justice." Coleman v. Thompson, 501 U.S. 722, 750 (1991).

III.   Discussion

       After careful review of the R & R, to which Petitioner filed objections, as well as the

parties' arguments on summary judgment (Dkt. Nos. 18, 19, 44, 52, 54), the Court finds that the

Magistrate Judge ably addressed the issues and correctly concluded that Respondent's motion for

summary judgment should be granted.

       The Magistrate Judge properly concluded that petitioner's grounds one, two, and four are

procedurally barred. (Dkt. No. 48 at 11.) These claims were never presented to the state court and

are procedurally barred from federal habeas review unless petitioner can demonstrate actual cause


                                                  -5-
for the default and actual prejudice or innocence. Coleman, 501 U.S. at 750. A petitioner may only

overcome procedural default by showing both: (1) cause for the noncompliance with the state rule

and (2) actual prejudice resulting from the alleged constitutional violation, or that a fundamental

miscarriage of justice will occur if the claim is not heard. Wainright v. Sykes, 433 U.S. 72, 84

(1977) ; Murray v. Carrier, 477 U.S. 478 , 496 (1986). To establish cause, a petitioner must show

"some objective factor external to the defense that impeded counsel ' s efforts to comply with the

State's procedural rule. " Murray, 433 U.S . at 491. Prejudice occurs where there is a reasonable

probability that but for counsel ' s errors, the result of the proceeding would have been different.

Mazze!! v. Evatt, 88 F.3d 263 , 269 (4th Cir. 1996). A fundamental miscarriage of justice occurs in

extraordinary cases where a "constitutional violation has probably resulted in the conviction of

someone who is actually innocent." Murray, 433 U.S. at 496.

       The Magistrate Judge engaged in a cause and prejudice analysis and correctly concluded

petitioner' s claims to not establish either. In petitioner' s opposition to respondent's motion for

summary judgment, he asserts that "he will concede to the disposition of the issues initially raised

.. . due to the procedural bar except for the single Amended issue [ground five]. " (Dkt. No. 44 at

1.) Since petitioner is procedurally barred from raising grounds one, two, and four and he has not

demonstrated cause and prejudice to circumvent that bar, the Court grants respondent' s motion for

summary judgment as to these claims.

       The Magistrate Judge correctly concluded that petitioner's claims three and five were

previously raised and ruled upon in state court. In both claims, petitioner makes ineffective

assistance of counsel claims. Generally, to demonstrate ineffective assistance of counsel, the

petitioner must show that his counsel was deficient in his representation and prejudice resulted.

Strickland v. Washington, 466 U.S. 668 , 687 (1984). To demonstrate ineffective assistance of




                                                -6-
counsel, petitioner must show that counsel's performance fell below an objective standard of

reasonableness under prevailing professional norms. Id. at 687. Second, petitioner must show that

this deficiency prejudiced the defense. Id. at 694. "In the context of a guilty plea, the petitioner

must demonstrate that his trial counsel's performance fell below an objective standard of

reasonableness and that there is a reasonable probability that, but for counsel's errors, he would

not have plead guilty and would have insisted on going to trial." Hill v. Lockhart, 474 U.S. 52, 59

(1985). In addition, the United States Supreme Court has found, "[s]urmounting Strickland's high

bar is never an easy task . . . Establishing that a state court's application of Strickland was

unreasonable under § 2254 is all the more difficult." Harrington, 562 U.S. at 105. (internal

quotation marks and citations omitted).

       In ground three, petitioner primarily argues that plea counsel was ineffective for failing to

investigate the photographic evidence introduced at the plea hearing. (Dkt. No. 37 at 9-10.)

Petitioner brought this claim in his prose response to the Johnson petition. (Dkt. No.18-8 at 3-4.)

The PCR court previously ruled that this ineffective assistance of counsel claim was without merit.

(Dkt. No. 18-1at148.) The PCR court stated the "thrust of the allegation rested upon [petitioner's]

testimony that the photograph of the male's genitals with the victim, among other photographs,

did not implicate [petitioner] for CSC." (Id.) The PCR court described the testimony as "incredible

and myopic" in the context of other corroborating evidence of petitioner's "perversion and horrific

exploitation" of the minor victim. (Id.) Further, the court found the ineffective assistance of

counsel allegation was "doomed because it was solely supported by incredible PCR testimony

from [petitioner]." (Id. at 148.) The record supports the PCR court's finding on this issue and the

petitioner fails to establish the finding resulted from an unreasonable application of clearly

established federal law. Williams, 529 U.S. at 413. Petitioner fails to present clear and convincing




                                                -7-
evidence that the court unreasonably interpreted the facts in light of the evidence presented. Wilson

v. Ozmint, 352 f.3D 847, 855 (4th Cir. 2003); 28 U.S.C. § 2254(e)(l).

        In ground five petitioner argues plea counsel was ineffective for failing to advise him that

the photographs presented by the State were obtained without a warrant and should have been

suppressed. (Dkt. No . 37 at 1.) This claim was alleged in the Johnson petition, and in petitioner' s

pro se response to the Johnson petition. (Dkt. Nos. 18-8 at 3-4; 18-7 at 3.) In his objections,

petitioner argues that law enforcement broadened their search beyond the scope of the warrant,

and illegally entered petitioner' s residence to conduct a search that produced suppressible

evidence. (Dkt. Nos. 52 at 1; 54 at 2.) Yet, plea counsel testified he thought the evidence was

"found in some building [the petitioner] had access to. " (Dkt. No. 18-1 at 87.) When asked whether

an improper search occurred that went beyond the scope of the warrant, plea counsel testified that

he believed the search warrant looked in order and did not "recall ... an issue with the warrant. "

(Id. at 91.) The PCR court found petitioner "wholly failed to meet his most basic burden to produce

credible evidence that he even had a privacy interest in the abandoned structure of which he lacked

a possessory interest." (Id. at 149.); State v. Flowers, 598 S.E.2d 725, 728 (Ct.App.2004). The

PCR court ruled that petitioner's ineffective assistance of counsel claim was without merit. (Dkt.

No. 18-1at149.)

        In addition, in ground five, petitioner challenges the plea counsel ' s assistance leading up

to his guilty plea. He argues that he initially wanted to go to trial and not plea, until after the State

introduced photographs into evidence that he alleges were suppressible. (Dkt. No. 37 at 1.) He

argues that counsel ' s failure to inform him of the "right to suppress the key evidence" caused him

to plead guilty. (Id.) When a criminal defendant has solemnly admitted in open court that he is in

fact guilty of the offense which he is charged, " [h]e may only attack the voluntary and intelligent




                                                  -8-
character of the guilty plea by showing that the advice he received from counsel 'was not within

the range of competence demanded of attorneys in criminal cases."' Tollett v. Henderson , 411 U.S.

258, 266-67 (1973). To satisfy the prejudice requirement of Strickland following a guilty plea a

petitioner alleging ineffective assistance of counsel must show "there is a reasonable probability

that, but for counsel ' s errors, he would not have pleaded guilty and would have insisted on going

to trial." Hill, 474 U.S. at 59.

        At the plea hearing, plea counsel stated he reviewed the evidence against petitioner which

was "voluminous" and "overwhelming." (Dkt. No. 18-1 at 27-28.) While plea counsel reviewed

the evidence with petitioner, they came across pictures of petitioner with the victim. (Id. at 85 .)

Plea counsel testified that "when [petitioner] saw those pictures, he ended up saying, '[t]hat is me,

and I'm guilty, and I want to plead guilty."' (Id.) After petitioner saw the pictures he directed plea

counsel "not to look at any more evidence" or to "proceed any further with any more defenses with

any discovery." (Id. at 101.) Plea counsel testified he "advised [petitioner] of all his options, which

would have included challenging the evidence through search warrants." (Id.) As previously

discussed, plea counsel did not have a reason to believe an illegal search had occurred. (Id. at 91.)

The PCR court found that plea counsel's testimony was credible and that petitioner failed to

establish a privacy interest in the abandoned structure where the evidence was discovered. (Id. at

149.) The Magistrate Judge correctly concluded that petitioner has not put forth additional

evidence that the advice received from pela counsel was incompetent, or that petitioner was

prejudiced by counsel's representation in preparation for and during the plea. The findings of the

PCR court are supported by the record and the petitioner fails to demonstrate the finding resulted

from an unreasonable application of clearly established federal law. Williams, 529 U.S. at 413 .

Petitioner does not show by clear and convincing evidence that the court unreasonably interpreted




                                                 -9-
    the facts in light of the evidence before it. Wilson v. Ozmint, 352 f.3D 847, 855 (4th Cir. 2003); 28

    U.S.C. § 2254(e)(l).

           In summary, the Magistrate Judge ably concluded that petitioner's claims one, two, and

    four were not raised at the state level and are procedurally barred from federal habeas review on

    the merits. Further, petitioner presents no arguments to establish cause and prejudice or actual

    innocence to circumvent that bar. The Magistrate Judge correctly concluded that grounds three

    and five were previously ruled upon by the state court. The petitioner presents no evidence the

    state court' s rulings were the result of an unreasonable application of clearly established federal

    law. Petitioner does not present clear and convincing evidence the state court unreasonably

    interpreted the facts in light of the evidence before it. The Court adopts the R & Rand respondent' s

    motion for summary judgment is granted. (Dkt. No. 19.)

I   IV.    Certificate of Appealability

           The governing law provides:

                   (c)(2) A certificate of appealability may issue . . . only if the
                   applicant has made a substantial showing of the denial of a
                   constitutional right.

                   (c)(3) The certificate of appealability . . . shall indicate which
                   specific issue or issues satisfy the showing required by paragraph
                   (2).

    28 U.S.C. § 2253; see also Rule l(b) Governing Section 2254 Cases in the United States District

    Courts. ("The district court may apply any or all of these rules to a habeas corpus petition not

    covered by [28 U.S.C. § 2254].") A prisoner satisfies the standard by demonstrating that

    reasonable jurists would find the Court' s assessment of his constitutional claims debatable or

    wrong and that any dispositive procedural ruling by the district court is likewise debatable. See

    Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473 , 484 (2000);

    Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). Here, the legal standard for the issuance of a


                                                    -10-
certificate of appealability has not been met because a reasonable jurist would not find it debatable

that petitioner' s claims one, two, and four are procedurally barred and claims three and five were

previously ruled upon by the state court which was not the result of an unreasonable application

of federal law or an unreasonable factual determination in light of the evidence presented. 28

U.S.C. 2254. Therefore, a Certificate of Appealability is denied.

V.     Conclusion

       For the foregoing reasons, the R & R of the Magistrate Judge (Dkt. No. 48) is ADOPTED

as the Order of the Court. Respondent' s Motion for Summary Judgment is GRANTED. (Dkt. No.

19.) Petitioner's petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Dkt. No. 37) is

DISMISSED without prejudice.

       AND IT IS SO ORDERED.




                                                       Richf!e:G
                                                               §/2
                                                       United States District Court Judge

August J..b, 2019
Charleston, South Carolina




                                                -11-
